Exhibit 10.15

 



 [image_01.jpg]  

LILIS ENERGY

1900 Grant St.

Suite 720

Denver, CO 80203

PH (303) 951-7920

 

VIA E-MAIL AND U.S. MAIL

 

August 1, 2014

 

Market Development Consulting Group, Inc.

7845 N. Links Circle
Fox Point, WI 53217

dcastaneda@mdcgroup.com

Attention: David Castaneda

 

Re: Management Consulting Agreement dated as of January 17, 2014

 

Dear David,

 

Reference is made to that certain Management Consulting Agreement dated as of
January 17, 2014 (the “Agreement”) by and between Lilis Energy, Inc., a Nevada
corporation (the “Company”), and Market Development Consulting Group, Inc. d/b/a
MDC Group, a Wisconsin corporation (“Consultant”).

 

Pursuant to Section 5 of the Agreement, the Company may terminate the Agreement
for any reason, without advance written notice. By this letter, the Company
wishes to terminate the Agreement effective as of August 1, 2014 (the
“Termination Date”). The Company expects that during the period between the date
hereof and the Termination Date, Consultant’s performance under the Agreement
will include activities similar to those conducted to date, as well as assisting
the Company with the transition of Consultant’s duties to a new consultant, to
an employee of the Company, or to a combination of the two. While the Company
anticipates that this transition may be complete prior to the Termination Date,
the Company agrees to continue to perform its obligations under the Agreement
until the Termination Date and expects that Consultant will do so as well unless
notified in writing that it may cease performance.

 

Pursuant to Section 5 of the Agreement, all of the rights and obligations of the
Company and Consultant arising under the Agreement shall terminate as of the
Termination Date, and the parties shall have no further duty or obligations
thereunder after the Termination Date, except that the Consultant must keep
confidential and return the Confidential Information (as defined in Section 3 of
the Agreement), and the Company shall remain obligated to make any payments of
monthly retainer fees and reimbursable expenses pursuant to Sections 6(a) and 7
that remain unpaid as of and for the period prior to the Termination Date. To
that end, please supply the Company with a final invoice for any reimbursable
expenses at least ten business days prior to the Termination Date. Please note
that pursuant to Section 6(b)(iii), the 30,000 shares of restricted common stock
of the Company that will be unvested as of the Termination Date shall be deemed
forfeited by the Consultant.

 



 

 

 

 

Please indicate your agreement to the foregoing by executing this letter in the
space below and returning it to the undersigned. Should you have any questions
or wish to discuss any of the above, please contact me at 631-704-7744 or the
Company’s counsel, Ronald R. Levine, II, at 303-892-7514.

 

Sincerely,

 



LILIS ENERGY, INC.         /s/ Avi Mirman   Avi Mirman   Chief Executive Officer
        AGREED AND ACCEPTED:         Market Development Consulting Group, Inc.  
      By:  /s/ David Castaneda   David Castaneda   President  

 

 

 

 

